Citation Nr: 1444219	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO.  11-09 249 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a right hip disorder, to include as due to degenerative disc disease of the thoracolumbar spine. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel






INTRODUCTION

The Veteran served on active duty from November 1978 to April 1987 and from October 2002 to February 2008.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in Pittsburgh, Pennsylvania (RO).


REMAND

The Board remanded this case in January 2014 for the Veteran to be afforded a VA examination to determine whether any diagnosed right hip disorder began during service, or was due to or aggravated by the Veteran's service-connected thoracolumbar spine disorder.  38 U.S.C.A. § 5103A(d)(2) (2002); 38 C.F.R. § 3.159(c)(4)(i) (2013); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

At a VA examination in April 2014, the examiner diagnosed degenerative, as well as osteoarthritis of the right hip.  The examiner noted the Veteran's service treatment records, however, explained that prior to serving in Iraq, the Veteran worked in physically demanding jobs, including for a tree service and a pipe support company.  The examiner explained that the type of arthritis the Veteran currently has, took years to develop, and that the in-service injury in 2005 was an acute flare of arthritis of the right hip, which was long standing prior to the Veteran's deployment to Iraq.  The examiner concluded that the Veteran's right hip arthritis was a pre-existing condition, incidentally found.

The April 2014 VA opinion is inadequate for the purposes of adjudicating the appeal.  The VA examiner based his opinion that the Veteran's right hip disorder pre-existed his second period of active military service; however, there is no evidence of record demonstrating that such disorder began prior to that period of service.  In this regard, the Board notes a July 2002 report of medical examination that was performed four months prior to the Veteran's second period of active service, and it is negative for a diagnosis of a right hip disorder.  Moreover, the examiner failed to provide the requested opinion as to whether the Veteran's current right hip disorder was directly related to his second period of active service, or was due to or aggravated by the Veteran's service-connected thoracolumbar spine disorder.  Accordingly, a new medical opinion by a VA examiner is necessary to make a determination in this case.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  The evidence of record and all electronic records must be made available to the April 2014 VA examiner, and the examiner must specify in the examination report that these records have been reviewed.  If the examiner who provided the April 2014 VA examination is unavailable, an appropriate VA examiner must be directed to provide the supplemental finding to the April 2014 VA examination.  If the VA examiner determines another examination is necessary to provide the finding, an examination must be scheduled.  

Following review of the service and post-service medical records and with consideration of the Veteran's statements, the examiner must state 

a.  Whether any currently or previously diagnosed right hip disorder, to include degenerative arthritis and osteoarthritis, is related to the Veteran's active military service.  

b.  Whether any currently or previously diagnosed right hip disorder, to include degenerative arthritis and osteoarthritis, is or due to or aggravated by his service-connected thoracolumbar spine disorder.  

c.  If the examiner finds that the Veteran's right hip disorder pre-existed his military service, the examiner must state upon what specific evidence in the record this finding was made.  Additionally, the VA examiner must provide an opinion as to whether any pre-existing right hip disorder was aggravated by active duty service. 

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  Any medical report must be reviewed by the RO to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.    

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



